United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, GOLDSBORO
MAIN POST OFFICE, Goldsboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1343
Issued: January 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2013 appellant, through her attorney, filed a timely appeal from a
January 25, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying a period of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established that she was disabled for work from August 11
to 24, 2012 due to an accepted lumbar sprain.
On appeal, counsel asserts that OWCP’s January 25, 2013 decision is contrary to fact and
law.
1
2

5 U.S.C. § 8101 et seq.

Counsel did not appeal a January 31, 2013 decision affirming the prior denial of wage-loss compensation from
March 12 to 21, 2012. He also did not appeal an April 24, 2013 decision denying compensation for the period
January 26 to February 8, 2013. Therefore, the Board will not address these decisions on the present appeal.

FACTUAL HISTORY
OWCP accepted that on July 14, 2001 appellant, then a 41-year-old city letter carrier,
sustained a lumbar sprain and right shoulder and wrist sprains when she was attacked by a dog.3
It subsequently accepted bilateral carpal tunnel syndrome. Appellant underwent a left median
nerve release on December 16, 2003 and a right median nerve release on July 16, 2004.4 She
underwent right shoulder arthroscopy with decompression on February 1, 2005. Appellant
received wage-loss compensation for intermittent work absences associated with her surgeries
and periods of recovery. She returned to full-time modified duty in April 2005 and remained on
light duty through 2007.
Appellant received wage-loss compensation for intermittent work absences from
September 2010 to February 2012 when no work was available within her medical restrictions.5
On March 22, 2012 she underwent an arthroscopic right rotator cuff tear repair and open revision
of an acromioclavicular resection. Appellant remained off work through June 18, 2012, and then
returned to full-time light duty. She had intermittent absences in June and July 2012.
On September 4, 2012 appellant filed a claim for compensation (Form CA-7) for
temporary total disability from August 11 to 24, 2012.
In an August 8, 2012 report, Dr. David C. Miller, an attending Board-certified orthopedic
surgeon, held appellant off work from August 8 to September 17, 2012 “due to lumbar pain from
injection.” Appellant also submitted August 8 and September 14, 2012 reports by Joe Williams,
a physician’s assistant.
In a September 11, 2012 letter, OWCP advised appellant of the evidence needed to
establish her claim. It requested a medical report from her attending physician supporting that
she was disabled for work from August 11 to 24, 2012 due to the accepted injuries. OWCP
afforded appellant 30 days in which to submit such evidence.
By decision dated October 12, 2012, OWCP denied appellant’s claim for wage-loss
compensation from August 11 to 24, 2012. It found that the medical evidence did not establish
total disability for work for the claimed period. OWCP found that Mr. Williams’ reports were of
no probative value as a physician’s assistant was not a physician under FECA. It further found
that Dr. Miller did not provide medical rationale supporting that the accepted lumbar injury
disabled appellant for work.
3

OWCP initially denied the claim by decision issued September 14, 2001. Following additional development, it
issued a December 3, 2001 decision accepting the claim and vacating the September 14, 2001 decision.
4

By decision dated April 9, 2009, OWCP issued appellant a schedule award for five percent impairment of each
upper extremity due to residuals of bilateral carpal tunnel syndrome. The period of the award ran from July 27,
2005 to March 2, 2006.
5

OWCP issued a December 28, 2010 decision denying intermittent compensation from October 12 to
November 3, 2010. It set the December 28, 2010 decision aside on March 16, 2011 as OWCP had already paid
wage-loss compensation for this period. By notice dated July 17, 2012 and finalized September 12, 2012, OWCP
found an overpayment of $1,363.83 occurred in appellant’s case as she received compensation for total disability
from June 18 to 30, 2012 after she had returned to full-time work on June 18, 2012.

2

In a letter received on November 9, 2012, appellant requested reconsideration. She
submitted October 16 and December 12, 2012 notes from Dr. Miller holding her off work from
August 8 to September 17, 2012. Dr. Miller explained that appellant was recommended to have
a lumbar epidural steroid injection on August 8, 2012 but authorization was not provided until
August 22, 2012. Appellant received the injection on September 12, 2012 and was released to
work on September 17, 2012. She also provided a November 14, 2012 duty status report from
Dr. Miller noting that she was “out of work from August 8 to September 17, 2012 for back
pain.”6
By decision dated January 25, 2013, OWCP denied appellant’s claim for wage loss from
August 11 to 24, 2012. It found that the evidence did not establish that she was totally disabled
for work for the claimed period. OWCP noted that Dr. Miller did not explain why he held
appellant off work beginning on August 8, 2012 for an epidural injection that was not
administered until September 12, 2012.7
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.8 Under FECA, the term
“disability” is defined as an inability, due to an employment injury, to earn the wages the
employee was receiving at the time of the injury, i.e., an impairment resulting in loss of wageearning capacity.9 For each period of disability claimed, the employee has the burden of
establishing that he or she was disabled for work as a result of the accepted employment injury.10
Whether a particular injury causes an employee to become disabled for work and the duration of
that disability are medical issues that must be proved by a preponderance of probative and
reliable medical opinion evidence.11 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.12
The Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.

6

Appellant submitted a duplicate Form CA-7 claiming compensation from August 11 to 24, 2012 as she was
under medical care. An attached a timekeeping record noting that she was under medical care from August 11 to 24,
2012 and “no work available.” Appellant also submitted medical reports that did not address the period August 11
to 24, 2012.
7

The Board notes that OWCP’s January 25, 2013 decision mentions language and case precedent applicable to a
claim for recurrence of disability while on light duty. However, OWCP developed and adjudicated the claim as one
for a period of disability, without finding that appellant had claimed a recurrence of disability.
8

Joe D. Cameron, 41 ECAB 153 (1989).

9

See Prince E. Wallace, 52 ECAB 357 (2001).

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

Gary J. Watling, 52 ECAB 278 (2001).

12

Manuel Garcia, 37 ECAB 767 (1986).

3

To do so would essentially allow an employee to self-certify her disability and entitlement to
compensation.13
ANALYSIS
OWCP accepted that appellant sustained lumbar and upper extremity injuries in the
performance of duty on July 14, 2001. Appellant claimed that she was totally disabled for work
from August 11 to 24, 2013 due to accepted lumbar injury. She has the burden of establishing by
the weight of the substantial, reliable and probative evidence that she was totally disabled for
work for the claimed period due to the accepted injuries.14 The medical evidence appellant
provided demonstrates that his physicians did not find her totally disabled for work for the
claimed period due to her accepted work-related conditions.
Dr. Miller, an attending Board-certified orthopedic surgeon, submitted an August 8, 2012
report holding appellant off work from August 8 to September 17, 2012 due to lumbar pain from
an epidural injection. He notes holding her off work for the same period in a November 14, 2012
report due to “back pain.” However, Dr. Miller acknowledged in October 16 and December 12,
2012 notes that she did not receive the injection until September 12, 2012. He did not explain
why he found appellant totally disabled for work beginning on August 8, 2012 due to an epidural
injection not administered until September 12, 2012. Also, Dr. Miller did not explain how and
why the July 14, 2011 lumbar sprain would continue to disable her for work as of
August 8, 2012. The lack of medical rationale greatly diminishes the probative value of his
reports.15
Appellant also submitted August 8 and September 14, 2012 reports by Mr. Williams, a
physician assistant. However, these reports are of no probative value as physician assistants are
not considered physicians under FECA.16
The Board notes that OWCP advised appellant by September 11, 2012 letter of the type
of evidence needed to establish her claim, including her physician’s opinion as to why the
accepted injuries would disable her for work from August 11 to 24, 2012. However, appellant
did not submit such evidence. Dr. Miller did not provide sufficient medical rationale supporting
that the accepted injuries totally disabled her for work for the claimed period. Therefore,
OWCP’s January 25, 2013 decision denying appellant’s claim for total disability compensation
from August 11 to 24, 2013 is proper under the law and facts of the case.
On appeal, counsel asserts that OWCP’s April 24, 2013 decision was “[c]ontrary to fact
and law.” As stated, OWCP properly denied appellant’s claim for compensation as she did not
submit sufficient evidence to establish total disability for work for the claimed period.

13

Fereidoon Kharabi, 52 ECAB 291 (2001).

14

Alfredo Rodriguez, 47 ECAB 437 (1996).

15

Deborah L. Beatty, 54 ECAB 340 (2003).

16

5 U.S.C. § 8101(2); Richard E. Simpson, 57 ECAB 668 (2006); Vickey C. Randall, 51 ECAB 357 (2000).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was totally disabled for work
from August 11 to 24, 2012 causally related to an accepted lumbar sprain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 25, 2013 is affirmed.
Issued: January 27, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

